In the Estate of:                              )
ERNEST WINDERS, JR.,                           )
Deceased,                                      )
                                               )
NADIENE LUCILLE BURFORD,                       )
                                               )
       Petitioner-Appellant,                   )
                                               )
v.                                             )       No. SD36733
                                               )       Filed: April 2, 2021
LINDA GUSTIN,                                  )
                                               )
       Respondent-Respondent.                  )

           APPEAL FROM THE CIRCUIT COURT OF HICKORY COUNTY

                   Honorable James A. Hackett, Associate Circuit Judge

AFFIRMED

       Nadiene Burford (Burford) appeals from the dismissal of her § 461.300 petition for

accounting.1 Burford presents three points for decision. In Point 1, Burford contends the

statute of limitations contained in § 461.300 did not start to run until she became a qualified

claimant, which did not occur until she received an award on her unliquidated claim against

the estate of Earnest Winders, Jr. (Decedent). In Point 2, Burford contends her petition




       1
           Unless otherwise indicated, all statutory references are to RSMo (2016).
satisfied the requirement in § 461.300.2 that a qualified claimant make a written demand

upon the personal representative before filing an action for accounting. In Point 3, Burford

contends “principles of estoppel and equity” require reversal because: (1) the dismissal

resulted in a manifest injustice to Burford since her claim against the estate had already

been litigated at a cost exceeding the value of the assets of the estate; and (2) the personal

representative of the estate could have sought the dismissal of the petition for accounting

before trial on Burford’s claim against the estate. We affirm the judgment because Points

2 and 3 lack merit, and Point 1 is moot.

                          Factual and Procedural Background

       Decedent died on August 1, 2015. His will named his daughter, Linda Gustin, as

the personal representative of his estate (hereinafter, PR Gustin). The probate division of

the circuit court issued letters testamentary to PR Gustin on December 31, 2015. On March

28, 2016, Burford filed two documents:            (1) a claim against the estate seeking

compensation for domestic and nursing services provided to Decedent; and (2) a petition

for accounting (Petition) pursuant to § 461.300.2 In the Petition, Burford asked the court

“pursuant to Section 461.300 for an accounting and obligation of joint account holders and

non-probate beneficiaries” as provided by that statute. To support that requested relief

from the court, Burford alleged that she was “a claimant with an unliquidated claim for

services provided to [D]ecedent” and that the “assets of the Estate of [Decedent] will be




       2
           An action for accounting brought pursuant to § 461.300.2 “is a procedure by
which qualified claimants can recover the value of nonprobate and other recoverable
transfers to satisfy unpaid claims.” Estate of Merriott v. Merriott, 439 S.W.3d 259, 261
n.3 (Mo. App. 2014); see also Robert J. Selsor, Fattening Up the Skinny Estate–The Non-
Probate Transfer Statute’s Remedies for Pursuing a Decedent’s Assets, 67 J. Mo. B. 286,
288-89 (Sept.-Oct. 2011).
                                              2
insufficient to pay the costs of administration and the claims allowed against the estate

including the claim of [Burford], Claimant.” The WHEREFORE clause of the Petition

stated:

          [Burford] prays the court for an accounting of any property owned by
          Decedent which was subject to satisfaction of his debts immediately prior
          to his death; and any property held in joint tenancy with right of
          survivorship that was subject to satisfaction of Decedent’s debts
          immediately prior to Decedent’s death; and that each recipient thereof shall
          be liable to the personal representative of the estate of [Decedent] for a pro
          rata share of the total costs of administration and claims allowed in said
          estate; and that such recipients be ordered that each shall hold the property
          so held in trust or the said personal representative to the extent and for the
          purposes declared in Section 461.300 RSMo.

The Petition contained no allegations asking the personal representative to do anything.

          On June 22, 2017, PR Gustin filed a motion to dismiss Burford’s Petition. In

relevant part, the motion stated:

          5. Section 461.300.2 RSMo. provides in part that “The obligation of a
          recipient of a recoverable transfer may be enforced by an action for
          accounting commenced within eighteen months following the decedent’s
          death by the decedent’s personal representative or a qualified claimant, but
          no action for accounting under this section shall be commenced by any
          qualified claimant unless the personal representative has received a written
          demand therefor by a qualified claimant, within sixteen months following
          the decedent’s death.” [Emphasis in original.]

          6. Such statute clearly requires a separate written demand to occur within
          sixteen months following the decedent’s death – separate from the filing of
          an action for accounting.

          7. The Personal Representative did not receive the required written demand
          within sixteen months from the decedent’s death.

          8. Accordingly, [Burford’s] action for an accounting must be dismissed for
          failure to provide the required written demand to [PR Gustin].

After receiving suggestions from the parties, the trial court granted the motion to dismiss

for the following reason:



                                                3
       1. Section 461.300.2 RSMo. states that “no action for accounting under this
       section shall be commenced by any qualified claimant unless the personal
       representative has received a written demand therefor by a qualified
       claimant…. If the personal representative fails to commence an action
       within thirty days of the receipt of a written demand to do so, any qualified
       claimant may commence such action.”

       2. Prior to filing an action for accounting under § 461.300 RSMo. the
       claimant must make a written demand to the Personal Representative. The
       claimant must then wait at least thirty days after the personal representative
       receives the written demand before he or she files an action.

       3. The Claimant in this case has not plead, with sufficiency, compliance
       with the necessary precondition of a written demand of the Personal
       Representative within the meaning of § 461.300 RSMo. prior to the filing
       [of] her own action for accounting. The Court believes it is left with no
       option but to grant the Motion to Dismiss.

The trial court also entered an award in Burford’s favor on her class six quantum meruit

claim in an amount larger than the value of the estate. Burford has appealed from the

dismissal of her Petition for accounting.

                                   Standard of Review

       All of Burford’s points involve the interpretation and application of § 461.300.2.

These are questions of law, which we review de novo without giving any deference to the

trial court’s rulings. See Interest of K.A.W., 593 S.W.3d 99, 102 (Mo. App. 2020);

Meadowfresh Sols. USA, LLC v. Maple Grove Farms, LLC, 606 S.W.3d 193, 202 (Mo.

App. 2020). For ease of analysis, we will address the points out of order.

                                 Discussion and Decision

                                            Point 2

       In Point 2, Burford argues that the trial court’s dismissal was erroneous because the

Petition:

       satisfied the requirement of Section 461.300 RSMo. that the personal
       representative receive written demand because written demand means a

                                              4
       claim made in writing and the title of the pleading alone or the full document
       [was] a clear demand under Section 461.300 RSMo. and thereafter the
       personal representative in this case failed to begin a recovery action or to
       provide material information required by this statute so that the tolling
       provisions in the statute were in effect through the [trial] court’s dismissal.

This argument lacks merit because it ignores the plain language of the statute. In relevant

part, § 461.300 states:

       The obligation of a recipient of a recoverable transfer may be enforced by
       an action for accounting commenced within eighteen months following the
       decedent’s death by the decedent’s personal representative or a qualified
       claimant, but no action for accounting under this section shall be
       commenced by any qualified claimant unless the personal representative
       has received a written demand therefor by a qualified claimant, within
       sixteen months following the decedent’s death.              If the personal
       representative fails to commence an action within thirty days of the receipt
       of a written demand to do so, any qualified claimant may commence such
       action. If the personal representative fails to commence the action, the
       personal representative shall disclose to the qualified claimant or qualified
       claimants who made such written demand all material knowledge within the
       possession of the personal representative reasonably relating to the identity
       of any recipient of a recoverable transfer made by the decedent. In the event
       the personal representative fails to provide such information with respect to
       any recoverable transfer of the decedent’s property to the personal
       representative, the eighteen-month limitation is tolled for such recoverable
       transfer until such time as the personal representative provides such
       information. In the event the personal representative is alleged in a verified
       pleading to be a recipient of a recoverable transfer from the decedent, the
       court may appoint an administrator ad litem to represent the estate in any
       proceeding brought pursuant to this section. Sums recovered in an action
       for accounting under this section shall be administered by the personal
       representative as part of the decedent’s estate.

§ 461.300.2 (italics added). The procedure set out in the statute is plainly stated. Before a

qualified claimant can commence an action for accounting, he or she must first make a

timely written demand upon the personal representative to do so. This first step in the

process is necessary because the personal representative of an estate is required to “collect

all money and debts of every kind due to the decedent, and give receipts and discharges

therefor, and … commence and prosecute all actions which may be maintained and are

                                             5
necessary in the course of his administration, and defend all actions brought against him.”

§ 473.270; Sullivan v. Carlisle, 851 S.W.2d 510, 515 (Mo. banc 1993) (this section of the

probate code authorizes the personal representative to commence and prosecute those

actions which may be maintained). A qualified claimant cannot commence his or her own

action for accounting unless the personal representative fails to do so within 30 days of

receiving the timely written demand. See § 461.300.2; Blackwood, Langworthy & Tyson,

LLC v. Knipp, 571 S.W.3d 108, 115 (Mo. App. 2019) (a qualified claimant may only bring

an action for accounting “after making a written demand of the personal representative who

thereafter fails to initiate such action”). Here, Burford’s Petition asked the trial court for

an accounting. The Petition was directed to the trial court and asked the judge to grant the

requested relief. There is no other reasonable way to describe that filing. Because the

Petition was filed before Burford made a timely written demand upon PR Gustin to

commence an action for accounting, the trial court correctly dismissed the Petition.

       Burford argues that we should treat the Petition as the written demand, but we

cannot do so in light of the plain language in § 461.300.2. This subsection of the statute

states that a qualified claimant cannot bring an accounting action unless: (1) he or she

made a timely written demand upon the personal representative to file an action for

accounting; and (2) the personal representative failed to do so within 30 days. Burford’s

argument improperly collapses that two-step process into one step. We cannot treat the

Petition as a written demand because it was not directed to the personal representative and

did not ask PR Gustin to commence an action for accounting.




                                              6
        We are not the first appellate court to reach this conclusion. In re Estate of Lorenz,

873 N.W.2d 396, 402-03 (Neb. 2016), involved Nebraska statute § 30-2726. In relevant

part, this statute stated:

        (a) If other assets of the estate are insufficient, a transfer resulting from a
        right of survivorship or POD designation ... is not effective against the estate
        of a deceased party to the extent needed to pay claims against the estate….

        (b) A surviving party or beneficiary who receives payment from an account
        after death of a party is liable to account to the personal representative of
        the decedent for a proportionate share of the amount received to which the
        decedent, immediately before death, was beneficially entitled under section
        30-2722, to the extent necessary to discharge the amounts described in
        subsection (a) of this section remaining unpaid after application of the
        decedent’s estate. A proceeding to assert the liability for claims against the
        estate ... may not be commenced unless the personal representative has
        received a written demand by ... a creditor.... The proceeding must be
        commenced within one year after death of the decedent.

Neb. Rev. Stat. § 30-2726. In Lorenz, the issue before the Nebraska Supreme Court was

whether the filing of claims against the estate and a petition for allowance of those claims

constituted a “written demand” upon the personal representative pursuant to § 30-2726.

Lorenz, 873 N.W.2d at 403. The Court held that the petition was not a “written demand”

because it “made no demand of [the personal representative] to initiate such proceedings.”

Id. at 404.

        We reach the same conclusion here. Burford’s Petition asked the court to conduct

an accounting. It was not directed to PR Gustin and contained no demand that she

commence an accounting action. We cannot accept Burford’s argument without rendering

meaningless the inclusion of the phrase “written demand” in § 461.300.2. See Missouri

State Conference of Nat’l Ass’n for the Advancement of Colored People v. State, 607

S.W.3d 728, 733 (Mo. banc 2020) (the legislature is not presumed to enact meaningless

provisions). If the commencement of the accounting suit itself served as a “written

                                               7
demand,” the legislature would not have stated that “no action for accounting under this

section shall be commenced by any qualified claimant unless the personal representative

has received a written demand therefor by a qualified claimant” since the filing of a petition

for accounting would ipso facto be the “written demand” required by statute. There would

be no need to make a written demand upon the personal representative to commence an

action for accounting because the filing of the qualified claimant’s own action for

accounting would operate as the “written demand.” We conclude that Burford’s Petition

was not a “written demand” made to the personal representative, as required by

§ 461.300.2. Therefore, the trial court properly dismissed Burford’s Petition because it

was not preceded by a timely written demand to PR Gustin, as required by the statute.

Point 2 is denied.

                                           Point 1

       In Point 1, Burford argues that the trial court erred in dismissing her Petition for

accounting because the time limits in § 461.300.2 should not have started to run until

Burford’s claim against the estate was allowed. Given our disposition of Point 2, this point

is moot and does not need to be addressed. Burford filed her Petition before making the

required written demand upon PR Gustin. Based on the plain language of § 461.300.2,

dismissal of the Petition was required. The timing of when Burford became a “qualified

claimant” does not affect that analysis. Point 1 is moot.

                                           Point 3

       In Burford’s final point, she requests a reversal even if the dismissal of her Petition

for accounting was required for the reasons stated above. Burford argues that principles of

estoppel and equity require reversal because PR Gustin could have sought dismissal before



                                              8
the trial on her claim against the estate. Once again, Burford is asking us to ignore the two-

step, written-demand procedure plainly stated in § 461.300.2. Because that subsection

contains no exception to the running of the time limits therein based upon principles of

estoppel or equity, we cannot create one.

       Krutz v. Meter, 313 S.W.3d 138 (Mo. App. 2010), is directly on point. There, the

issue was whether the claimants’ action for accounting could be treated as timely filed,

even though the time limit in § 461.300.2 had expired. The claimants argued that the delay

in filing the action for accounting was due to the personal representative’s misconduct by

not sending a copy of the estate’s inventory statement on time. The claimants argued that

it would be unjust to apply the time bar in § 461.300.2 under such circumstances. Id. at

139. The western district of this Court found no merit in that argument for the following

reasons:

       Statutes of limitation are favored in the law. Parties cannot avoid the
       application of statutes of limitation unless they bring themselves strictly
       within a specific exception. Exceptions that suspend or toll the running of
       a limitations period are enacted by the legislature. Courts must strictly
       construe any statutory exceptions to statutes of limitation and are not
       permitted to enlarge those exceptions, even “upon consideration of apparent
       hardship.”

       Section 461.300.2 contains only one exception to the eighteen-month
       statute of limitations for commencing an action for an accounting. The
       exception applies when the personal representative has received a written
       demand for an accounting, from a qualified claimant, within sixteen months
       following the decedent’s death and fails to commence an action for an
       accounting within thirty days after receipt of the demand. Section
       461.300.2. If the personal representative then further fails to provide
       qualified claimants with the identity of any recipient of a recoverable
       transfer, the statute of limitations is tolled for that recoverable transfer until
       the personal representative provides the required information. This
       exception does not apply to the [claimants’] action.

       Section 461.300.2 does not provide for tolling the eighteen-month
       limitations period in the event that the personal representative fails to file

                                               9
       the probate estate’s inventory statement on time. Indeed, the filing of the
       inventory statement is not mentioned at all in section 461.300. If the
       legislature intended for the timing of the filing of the inventory statement to
       toll or otherwise affect the statute of limitations for commencing an action
       for an accounting, it would have said so. It did not, and we cannot now
       carve out an exception based upon the [claimants’] alleged hardship.

Id. at 139-40 (citations and footnote omitted). We agree with the western district’s analysis

of this issue and reach the same conclusion here. To allow a qualified claimant to bypass

the written-demand requirement of § 461.300.2 would be contrary to the legislature’s

intent, as expressed in that statute. It contains no exception allowing us to apply principles

of estoppel or equity to excuse noncompliance with the written-demand requirement. Point

3 is denied.

       The trial court’s judgment is affirmed.



JEFFREY W. BATES, C.J./P.J. – OPINION AUTHOR

DON E. BURRELL, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                             10